Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “wherein the current mirror driver circuit is reconfigurable between the current mirror mode and a pass-through mode in which the clock phase passes from the current mirror driver circuit to the control gate of one or more of the at least one VLOFET” in view of the other limitations as called for in independent claim 1; the limitation of “a switch coupled between the current mirror driver circuit and the control gate of one or more of the at least one VLOFET and configured to be coupled to the clock phase, the switch configured to selectively apply to the control gate of the one or more of the at least one VLOFET either the clock phase limited to a first voltage range by the current mirror driver circuit, or the clock phase limited to a second, wider voltage range” in view of the other limitations as called for in independent claim 9; the limitation of “coupling the current mirror driver circuit to the control gate of the VLOFET during a first period of time; and coupling the source of the clock phase to the control gate of the VLOFET during a second period of time” in view of the other limitations as called for in independent claim 14; and the limitation of “wherein the current mirror driver circuit is reconfigurable to enable a current limiting mode of operation in which the current mirror driver circuit limits current flow through the VLOFET, or to enable a pass-through mode in which the clock phase passes through to the control gate of the VLOFET” in view of the other limitations as called for in independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849